Citation Nr: 1809095	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  09-07 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to separate, compensable evaluations for residuals of a TBI (separate from his already service-connected cognitive disorder), to include hearing loss, tinnitus, and scars.

2.  Entitlement to service connection for schizophrenia.

3.  Entitlement to compensation under 38 C.F.R. § 1151 for polyneuropathy and residual Vitamin B-12 deficiency due to improper use of medications used to treat a gastrointestinal disorder or other disability incurred in or as a result of service. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

By way of procedural background, in August 2015, the Board granted a 70 percent rating for cognitive disorder (as a residual of a traumatic brain injury (TBI)).  Further, the Board remanded the issues of (1) entitlement to service connection for cervical or lumbar myelopathy, to include neuropathy secondary to back disability; (2) entitlement to service connection for schizophrenia; (3) entitlement to compensation under 38 C.F.R. § 1151 for polyneuropathy and residual Vitamin B-12 deficiency due to improper use of medications used to treat a gastrointestinal disorder or other disability incurred in or as a result of service; and (4) entitlement to a TDIU. 

Thereafter, in an October 2016 rating decision, the RO granted service connection for a cervical spine disability and granted service connection for peripheral neuropathy of the upper and lower extremities.  Further, the RO granted entitlement to a TDIU effective October 23, 2008.  As such, those issues are no longer on appeal. 

Further, the Board's remand instructions indicated that the Veteran was to be afforded VA examinations as necessary to determine whether the Veteran had any current residual of TBI separate from his cognitive disorder, and which were not attributed to a disability for which service connection has been granted.  These issues, which included hearing loss, tinnitus, and scars were considered in the most recent September 2017 Supplemental Statement of the Case.  Accordingly, the issues on appeal have been returned to the Board.  


FINDING OF FACT

In January 2018, prior to promulgation of a decision in the appeal, the Board received a statement from the Veteran's representative indicating that he wished to withdraw his appeal in its entirety.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal seeking entitlement to separate, compensable evaluations for residuals of a TBI (separate from his already service-connected cognitive disorder), to include hearing loss, tinnitus, and scars, have been met.  38 U.S.C. §§ 7105 (a), 7108 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.204(b) (c) (2017).

2.  The criteria for withdrawal of the appeal seeking entitlement to service connection for schizophrenia have been met.  38 U.S.C. §§ 7105 (a), 7108 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.204(b) (c) (2017).

3.  The criteria for withdrawal of the appeal seeking entitlement to compensation under 38 C.F.R. § 1151 for polyneuropathy and residual Vitamin B-12 deficiency due to improper use of medications used to treat a gastrointestinal disorder or other disability incurred in or as a result of service have been met.  38 U.S.C. §§ 7105 (a), 7108 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.204(b) (c) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  As indicated above, in an October 2016 rating decision, the RO granted service connection for a cervical spine disability and granted service connection for peripheral neuropathy of the upper and lower extremities.  Further, the RO granted entitlement to a TDIU effective October 23, 2008.  In a January 2018 written statement by his representative, the Veteran indicated that he was satisfied with the outcome of his appeal and wished to "withdraw the remaining issues on appeal."

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition. 
38 U.S.C. § 7105 (d).  Accordingly, further action by the Board concerning these claims is not warranted, and the appeal is dismissed.  Id.

ORDER

The appeal for a separate, compensable evaluations for residuals of a TBI (separate from his already service-connected cognitive disorder), to include hearing loss, tinnitus, and scars is dismissed.

The appeal for entitlement to service connection for schizophrenia is dismissed.

The appeal for entitlement to compensation under 38 C.F.R. § 1151 for polyneuropathy and residual Vitamin B-12 deficiency due to improper use of medications used to treat a gastrointestinal disorder or other disability incurred in or as a result of service is dismissed. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


